Case 1:16-cv-25073-MGC Document 139 Entered on FLSD Docket 12/11/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 16-CV-25073-MGC

   ARIEL QUIROS,

          Plaintiff/Counter-Defendant,

   v.

   IRONSHORE INDEMNITY, INC.,

          Defendant/Counter-Plaintiff/
          Intervenor-Defendant,

                                             /

   MICHAEL I. GOLDBERG, as court-appointed
   Receiver for Q Resorts, Inc.,

          Intervenor Plaintiff,

   v.

   IRONSHORE INDEMNITY, INC.

          Intervenor Defendant.
                                             /

                                    JOINT STATUS REPORT

          Plaintiff, Ariel Quiros (herein “Plaintiff” or “Mr. Quiros”), jointly with Defendant,

   Ironshore Indemnity, Inc. (“Ironshore”), and Intervenor Plaintiff, Michael I. Goldberg, not

   individually, but solely in his capacity as Court-Appointed Receiver for Q Resorts

   (“Receiver”) (collectively, the “Parties”), respectfully submit this Joint Status Report,

   pursuant to this Court’s October 12, 2018, Order Administratively Closing Case Upon

   Notice Of Settlement (ECF No. 128), and state:




                                                 1
Case 1:16-cv-25073-MGC Document 139 Entered on FLSD Docket 12/11/2018 Page 2 of 3



          The Parties filed a Notice of Settlement on October 12, 2018, advising the Court

   that the parties had reached an agreement to terms for settlement of this case but that

   they are working on final settlement documentation (which would include a final

   settlement agreement, notice forms, a preliminary approval order, and a final approval

   order. (ECF No. 127).     The Parties have made progress toward finalization of the

   documents. The documents are complicated by the fact that several parties are involved

   in the agreement including a Court-appointed Receiver, and the agreement must be filed

   in the public record and approved by the Receivership Court. The Parties are working

   through these issues.

          The agreement has been held up, however, by ongoing interference from former

   counsel for Mr. Quiros, the Leon Cosgrove Firm, who has filed motions, sent subpoenas,

   and sent communications to counsel threatening suit based on their speculation regarding

   the terms of the settlement and final agreement. Addressing the Leon Cosgrove firms’

   filings and tactics has caused the Parties to divert attention and time from finalization of

   the documents to responding to the Leon Cosgrove firms’ efforts, at expense to the

   Parties, and to assuring that each of their concerns are either rebuffed or addressed. The

   Parties have researched all issues raised by the Leon Cosgrove firm and are confident

   that an agreement can be finalized within the next fourteen days, at which point the

   agreement will be submitted to the Receivership Court for the approval process.

          WHEREFORE, for the reasons set forth above, the Parties respectfully request

   that this Court set this matter for an updated status report in sixty (60) days so that the

   Parties may report on the progress of the approval process with the Receivership Court.




                                                2
Case 1:16-cv-25073-MGC Document 139 Entered on FLSD Docket 12/11/2018 Page 3 of 3




                                                  Respectfully submitted,

                                                  DAMIAN & VALORI LLP
                                                  1000 Brickell Avenue, Suite 1020
                                                  Miami, Florida 33131
                                                  Telephone: 305-371-3960
                                                  Facsimile: 305-371-3965

                                                  /s/ Melissa D. Visconti
                                                  Melissa Damian Visconti
                                                  Florida Bar No. 0068063
                                                  Email: mvisconti@dvllp.com
                                                  Melanie E. Damian
                                                  Florida Bar No. 99392
                                                  Email: mdamian@dvllp.com
                                                  Counsel for Ariel Quiros


                                CERTIFICATE OF SERVICE

         I hereby certify that on this on December 11, 2018, I electronically served copies

   of the foregoing this day on all counsel of record via CM-ECF.

                                           /s/ Melissa Damian Visconti
                                           Melissa Damian Visconti, Esq.




                                              3
